Citation Nr: 0522268	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for onychomycosis of the toes, for purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to April 
1959.  He died in July 2000, and the appellant is his widow.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied an increased rating for onychomycosis of the 
toes for accrued benefits purposes.  

In September 2002, the Board denied the claim for an 
increased rating for purposes of accrued benefits, and the 
appellant appealed to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In July 2003, 
the Court granted a joint motion to vacate and remand the 
September 2002 Board decision.  The Board remanded the appeal 
to the RO for additional development in February 2004 and 
January 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The evidence of record at the time of the veteran's death 
showed that his onychomycosis of the toes were manifested by 
tenderness, thickened nails, and constant itching, without 
ulcerations, extensive exfoliation, crusting, or systemic or 
nervous manifestations, and were not exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for an increased evaluation for onychomycosis of 
the toes, for purposes of accrued benefits, are not met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.3, 4.7, 4.20, 
4.118, Diagnostic Code 7813 (effective prior to August 30, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  The 
"notice" to the claimant is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II also 
mandated that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the January 2001 rating decision, the April 2001 
statement of the case, the June and September 2004, and 
September 2005, supplemental statements of the case (SSOC), 
the February 2004 and January 2005 Board remands, and in 
letters sent to the appellant in November 2000, June 2002, 
September 2003, and March 2004 have provided her with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefits sought.  The appellant 
was also afforded an opportunity to testify at a hearing, but 
declined.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how the claim was 
still deficient.  

In the March 2004 letter, VA notified the appellant of her 
responsibility to submit evidence which showed that the 
veteran's condition was worse or had increased in severity.  
This letter informed her of what evidence was necessary to 
substantiate the claim for an increased rating.  The letter 
also suggested that she submit any evidence in her 
possession.  By this letter, the appellant was notified of 
what evidence, if any, was necessary to substantiate her 
claim and it indicated which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to the 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the appellant.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by her is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

During his lifetime, the veteran was service-connected for 
onychomycosis of the toes, rated 30 percent disabling since 
November 1984.  

The veteran filed a claim for an increased rating for 
onychomycosis of the toes in March 1993.  

When examined by VA in April 1993, the veteran reported a 
history of fungus of the feet for many years and treatment 
with various topical ointments.  He complained of soreness 
when the skin and toenails became thick and said that one toe 
felt numb.  On examination, the skin was normal and all 
toenails were thickened.  The diagnosis was possible 
onychomycosis.  

VA outpatient records showed regular palliative foot care at 
the podiatry clinic for onychomycosis of the toes and tinea 
pedis from 1990 to 1993.  His toenails were described as 
thickened and dystrophic, and were trimmed at each 
appointment.  No other significant clinical findings were 
noted.  It was noted on several occasions that there was no 
maceration and no open lesions.  

By rating action in May 1993, the RO denied an increased 
rating for onychomycosis of the toes, and the veteran 
perfected an appeal.  

In various statements received during the pendency of the 
veteran's appeal for an increased rating, and at a personal 
hearing at the RO in December 1993, the veteran described the 
problems he had with his feet.  He reported that if he didn't 
use medications to control his symptoms, his feet broke down 
and became odorous, exudative, and itched extensively.  He 
testified that his job required him to be on his feet a lot 
and often caused ulcerations on his toes.  His toes were 
always red and raw, and sometimes bleeding.  

An October 1995 statement from a private physician, Dr. 
Berliner was to the effect that the veteran's toenails were 
painful, and that they were thickened and dystrophic, 
probably due to fungal infections of the toenails.  

In August 1997, the Board denied an increased rating for 
onychomycosis of the toes.  A request for reconsideration was 
denied by the Board in December 1997, and the veteran then 
appealed to the Court.  In March 1999, the Court granted a 
joint motion to vacate and remand the August 1997 decision 
for a comprehensive examination and to obtain relevant VA 
outpatient records.  

Additional VA outpatient records showed treatment at the 
podiatry clinic for dermatophytosis and dystrophic nails on 
several occasions from 1994 to 1996.  No specific clinical 
findings were noted.  The diagnosis was onychauxis 
(overgrowth or thickening of the nails).  

The veteran died in July 2000, prior to the date of a 
scheduled VA examination, and the appellant subsequently 
filed a claim for accrued benefits, based on the pending 
claim for an increased rating.  

At the direction of Board remands in February 2004 and 
January 2005, additional VA outpatient records were obtained 
which showed treatment for various maladies, including 
periodic palliative treatment at the podiatry clinic from 
1981 to 2000.  Clinical findings from 1991 to 2000 included 
long mycotic and dystrophic nails without ulcerations, 
macerations, infections, or edema.  There was occasional 
subungual debris of flaky skin in mocossin distribution, but 
no open lesions, crusting, or any indication of systemic or 
nervous manifestations.  When the veteran was last seen in 
April 2000, there was no evidence any neurovascular 
impairment, edema, errythema, macerations, or open lesions.  
All nails were elongated and thickened with subungual debris 
and flaky skin.  The veteran was noted to be wearing 
plastizote orthotics for pes planus.  The veteran was 
scheduled to return in five months.  

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(1)(i) 
(2004).  

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
in this case met this requirement by submitting a claim for 
accrued benefits in October 2000, approximately three months 
after the veteran's death.  

The regulations provide that "evidence in the file at date 
of death" as used in paragraph (a) of 38 C.F.R. § 3.1000 
will be considered to have been met when there is on file at 
the date of the veteran's death, notwithstanding § 3.200(b), 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(a)(4)(i) (2004).  

Therefore, even though the foregoing regulation does not 
permit the building of the entire case after the veteran's 
death, it does permit the filling in of missing details.  
Hayes v. Brown, 4 Vet. App. 353 (1993); see also Smith v. 
Brown, 10 Vet. App. 330, 335 (1997) (stating that, in Hayes, 
4 Vet. App. at 360-61, the Court held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death; permitting 
consideration of evidence deemed constructively in file at 
date of death.)  

Prior to his death, the veteran had initiated a claim for an 
increased rating for onychomycosis of the toes.  As the 
appellant's claim is derivative of any benefit to which the 
veteran might have been entitled at his death, the Board's 
primary analysis must be one that considers the underlying 
claim, in this case, entitlement to a rating in excess of 30 
percent for onychomycosis of the toes.  

The Court has recognized that "Onychomycosis is a 'fungal 
infection of the nail plate, usually caused by species of 
Epidermophyton, Microsporum, and Trichophyton, and producing 
nails that are opaque, white, thickened, friable, and 
brittle.'  Dorland's Illustrated Medical Dictionary 
(Dorland's) 1177 (27th ed. 1988)."  Davenport v. Brown, 7 
Vet. App. 476 (1995).  

At the time of his death, the veteran's onychomycosis of the 
toes was rated 30 percent disabling by analogy to 
dermatophytosis pursuant to Diagnostic Code 7813, which 
directed that the disability was to be rated as disfiguring 
scars on the extent of constitutional symptoms or physical 
impairment.  

In this case, the only provision of the rating code for the 
skin which would provide for an evaluation in excess of 30 
percent would be under DC 7806 by analogy to eczema.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or a showing that the skin was exceptionally 
repugnant.  A 30 percent rating may be assigned with 
exudation or itching constant, extensive lesions, or with 
marked disfigurement.  

Here, the medical evidence of record showed that while the 
veteran was seen for treatment of his feet on numerous 
occasions, it was primarily for palliative treatment 
involving trimming and debridement of the toenails.  Except 
for one occasion in July 1992, when he had inflammation in 
the right great toe for a couple of weeks after the nail was 
trimmed and which resolved without residuals, the records 
show no more than minimal findings, mainly itching and foot 
odor.  Despite the veteran's contentions to the contrary, 
there was no evidence of ulcerations of the toes, and no 
complaints or findings suggesting any systemic or nervous 
manifestations.  Although the veteran contended that his 
toenails were exceptionally repugnant, there is no objective 
evidence in the record to support that assertion.  Likewise, 
while he argued that arch supports were prescribed because of 
his onychomycosis of the toes, the record shows that the 
orthotics supports were prescribed because of his non-
service-connected pes planus.  

Lastly, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  See VAOPGCPREC 7-2003.  However, in this 
case, the veteran expired prior to the effective date of the 
revised regulations.  As the appellant's claim is derivative 
of any benefit to which the veteran might have been entitled 
at his death, and the revised regulations were not in effect 
at the time of death, consideration of the revised 
regulations is precluded.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir 2003).  

Under the circumstances, the Board concludes the 30 percent 
evaluation assigned for onychomycosis of the toes from 1991 
to the date of the veteran's death was appropriate, and that 
a higher evaluation is not warranted for the purpose of 
accrued benefits.  




ORDER

An increased evaluation for onychomycosis of the toes, for 
purposes of accrued benefits, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


